994 So.2d 1255 (2008)
Ruben Henry SHEPPARD, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-6155.
District Court of Appeal of Florida, First District.
November 26, 2008.
Nancy A. Daniels, Public Defender, and Steven L. Seliger, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Charlie McCoy, Senior Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant should not have been sentenced as a prison releasee reoffender upon his conviction for battery on a law enforcement officer, as that offense does not qualify for such sentencing. State v. Hearns, 961 So.2d 211 (Fla.2007). The prison releasee reoffender designation is therefore stricken from the sentence for that battery. This does not affect the prison releasee reoffender designation on the sentence for resisting an officer with violence. As amended herein, the appealed orders are affirmed.
ALLEN, DAVIS, and BENTON, JJ., Concur.